Sognier, Judge.
Appellant was convicted of aggravated assault upon two police officers and was sentenced to confinement for nine years. His appointed attorney has filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493). In accordance with Anders, counsel has filed a brief raising points of law he considered arguably could support an appeal. In addition, as required by Bethay v. State, 237 Ga. 625 (229 SE2d 406), we have examined fully the record and transcript to determine independently if there are any meritorious errors of law. We are in agreement with counsel that the issue raised, though presented persuasively, has no merit, nor does our independent examination disclose any errors of substance. Therefore, this court earlier granted the motion to withdraw, and we now affirm the conviction (see Snell v. State, 246 Ga. 648 (272 SE2d 348)). We are satisfied that the evidence adduced at trial was sufficient to enable any rational trier of fact to find guilt of the crime charged beyond reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560); Baldwin v. State, 153 Ga. App. 35, 37 (264 SE2d 528).

Judgment affirmed.


Shulman, P. J., and Birdsong, J., concur.

District Attorney, for appellee.